BOOTLE, District Judge
(specially concurring).
My concurrence in the original opinion was based upon the obvious correctness of the result attained, that is to say, of the ultimate holding. Upon a more careful study of the opinion in connection with the motion for rehearing, and in view of the opinion’s extensive comment and broad treatment I have decided to *872restrict the scope of my concurrence. I fully concur in the holding in Division I of the opinion that when the City of Jackson posts signs on the sidewalks commanding or even encouraging segregation, as a result of which interstate passengers using a terminal are molested, harassed, and arrested unless they submit to the humiliation of using segregated terminal facilities, the City violates the Interstate Commerce Act, and the orders of the Commission of November 7, 1955 in N. A. A. C. P. v. St. Louis-San Francisco Ry. Co., et al., 297 I.C.C. 335 (1955) and of September 22, 1961, 49 C.F.R. § 180a, and offends both the Commerce Clause and the Fourteenth Amendment. 49 U.S.C.A. §§ 3(1), 16, par. (12), and 316(d); Lewis v. Greyhound Corp., 199 F.Supp. 210, 214 (M.D.Ala.1961); Morgan v, Virginia, 328 U.S. 373, 66 S.Ct. 1050, 90 L.Ed. 1317 (1946), and Baldwin v. Morgan, 287 F.2d 750 (5th Cir. 1961). I fully concur, too, that no evidence in the record permits of any conclusion other than that the City of Jackson and its officials named as defendants have so violated and offended and that an appropriate injunction should issue as prayed if either or both of the plaintiffs, the United States of America and the Interstate Commerce Commission, have standing to sue in this section. I concur further that each plaintiff has standing to sue and can sue not only the earners involved but also the non-carrier defendants. Furthermore, in my opinion the statutory basis for maintaining this action is so clear as to each of the plaintiffs that it becomes unnecessary to inquire into any non-statutory basis of authorization. The statutory authorization for this suit derives as follows: 49 U.S.C.A. § 16, par. (12) authorizes suit by either the United States or the Commission to “enforce obedience” to pre-existing orders such as the Commission Rail Order, 297 I.C.C. 335, supra, and 49 C.F.R. § 180a, supra. 49 U.S.C.A. § 43 authorizes both the United States and the Interstate Commerce Commission to sue in equity “any common carrier” which is “committing any discriminations forbidden by law”. I construe this section, a part' of the Elkins Act, equally applicable to motor and rail carriers. See United States v. Lassiter, 203 F.Supp. 20, 24 (W.D.La.1962), aff’d, 371 U.S. 10, 83 S.Ct. 21, 9 L.Ed.2d 47 (1962). See also the congressional declaration of “national transportation policy”. Act, September 18, 1940, Ch. 722, Title I, § 1, 54 Stat. 899 set out in historical note preceding 49 U.S.C.A. § 1. The broad language of 49 U.S.C.A. § 43, authorizing the court “to make such other persons or corporations parties -x- * * as the court may deem necessary” and providing that “said orders, writs, and process may be enforceable as well against the parties interested in the traffic as against the carrier”, together with comparable language in 49 U.S.C.A. § 42, also a part of the Elkins Act, that “it shall be lawful to include as parties, in addition to the carrier, all persons interested in or affected by the * * * practice under consideration”, and that “orders, and decrees may be made with reference to and against such additional parties in the same manner, to the same extent, and subject to the same provisions as are or shall be authorized by law with respect to carriers”, when considered in the light of 18 U.S.C.A. § 2 concerning aiders and abettors, the permissive joinder provision of Fed.R.Civ.Pro. 20(a), and the broad powers of courts of equity, authorizes both the United States and the Interstate Commerce Commission to obtain appropriate relief against the non-carrier defendants as well as the carriers in motor matters as well as rail matters'. Also authorization with respect to the bus aspects of the case extends specifically to both the Commission and the United States as its “duly authorized agent” under 49 U.S.C.A. § 322(b) conferring authority to “enforce obedience” to all applicable statutes and Commission rules and orders.
Convinced that each plaintiff has ample statutory authorization for the maintenance of this suit, I do not reach the question whether the United States *873would have standing to sue under the Commerce Clause of the Constitution absent all of these enactments of the Congress and these regulations and orders of the Commission. We need not inquire or decide whether the burden of segregation unlawfully imposed upon interstate commerce under the facts of this case should be sufficiently equated with strike action resulting in actual interference with, and forceable obstruction of, interstate commerce as to make the principle and holding of In Re Debs, 158 U.S. 564, 15 S.Ct. 900, 39 L.Ed. 1092 (1895) applicable here so as to confer upon the United States standing to sue under the Commerce Clause alone absent such statutes, regulations, and orders. Likewise, we need not decide whether the United States has standing to sue under the Fourteenth Amendment or any other Clause of the Constitution. “[Ejschew-[ing], gratuitous Constitutional decisions,”1 and in no big hurry to reach such big questions, I think these questions should await their turn for decision.
Accordingly, I concur in the opinion to the extent herein expressed, concurring specifically in the result, in the judgment of reversal, in the instructions that the injunction be issued as prayed for by the plaintiffs, and in the order denying the petition for rehearing.

. Poliak, The Supreme Court aud the States: Reflections on Boynton v. Virginia, 49 Cal.L.Rev. 15 (1961).